TENNESSEE BUREAU OF WORKERS’ COMPENSATION CLAIMS
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT MURFREESBORO
MARIA DIAZ GARCIA, ) Docket No. 2019-05-0530
Employee, )
V. )
)
IDEAL CLAMP PRODUCTS, INC., ) State File No. 718-2019
Employer, )
And )
)
LIBERTY MUTUAL INS. CO. ) Judge Dale Tipps
Carrier. )

 

EXPEDITED HEARING ORDER
DENYING BENEFITS
(DECISION ON THE RECORD)

 

This case came before the Court on May 22, 2020, for an Expedited Hearing on the
record. The central legal issue is whether Ms. Garcia is likely to establish at a hearing on
the merits that she is entitled to medical and temporary disability benefits. Because Ms.
Garcia failed to present any medical proof that her condition is work-related, the Court
holds she is not entitled to the requested benefits.

History of Claim

While working for Ideal in 2018, Ms. Garcia reported pain in both hands and wrists
to her supervisor.! Ideal provided medical treatment, but neither party submitted evidence
to show whether Ms. Garcia selected any of her providers from a panel of physicians.
Regardless, Ms. Garcia began treatment with an occupational medicine group on December
27.

The provider with the occupational medicine group assessed bilateral cumulative

 

'Ms. Garcia claimed she reported the injury to her supervisor in July 2018 but did not file a formal report
of injury until December 20, 2018.
repetitive trauma in the wrists and thumbs, prescribed splints and NSAIDs, and assigned
temporary work restrictions. After a few visits, the provider recommended an EMG, and
Ms. Garcia began seeing Dr. Kyle Joyner, who diagnosed carpal tunnel syndrome and
treated her conservatively.

In response to a letter from the carrier, Dr. Joyner reviewed video of Ms. Garcia’s
job and concluded, “My opinion would therefore be that her job duties are less than 49%
causational with regard to [her] carpal tunnel syndrome.” Ideal later denied the claim.

Ms. Garcia filed an Expedited Hearing request on November 26, 2020, and the
hearing was set. However, after the hearing was continued twice because of the Covid-19
pandemic, the parties agreed to a decision on the record. In its Docketing Notice, the Court
identified the written materials it intended to consider and allowed the parties until May 19
to file position statements and any objections to the admissibility of those materials.
Neither party filed an objection or additional position statements.”

Findings of Fact and Conclusions of Law

At this hearing, Ms. Garcia must present sufficient evidence demonstrating she is
likely to prevail at a hearing on the merits. See Tenn. Code Ann. § 50-6-239(d)(1) (2019).
The Court holds she did not.

To prove a compensable injury, Ms. Garcia must show that her alleged injuries arose
primarily out of and in the course and scope of her employment. This includes the
requirement that she must show, “to a reasonable degree of medical certainty that [the
incident] contributed more than fifty percent (50%) in causing the . . . disablement or need
for medical treatment, considering all causes.” “Shown to a reasonable degree of medical
certainty” means that, in the opinion of the treating physician, it is more likely than not
considering all causes as opposed to speculation or possibility. See Tenn. Code Ann. § 50-
6-102(14).

The parties introduced a few medical records into evidence, but the only record
addressing causation is Dr. Joyner’s opinion that Ms. Garcia’s job duties are less than forty-
nine percent responsible for her carpal tunnel syndrome. Without a contrary opinion, Ms.
Garcia appears unlikely to prove to a reasonable degree of medical certainty at trial that
her work contributed more than fifty percent in causing her need for medical treatment.

Ms. Garcia also seeks temporary disability benefits. As noted above, she has not
yet established she is likely to meet her burden of proving a compensable injury. Therefore,

 

* Ideal filed a Motion to Dismiss on February 27. However, because Ideal took no action to set the motion
for hearing or comply with Tennessee Compilation Rules and Regulations 080-02-21-.18, the Court has not
ruled on the motion.
the Court cannot find at this time that she appears likely to prevail on a claim for temporary
disability benefits at a hearing on the merits.

IT IS, THEREFORE, ORDERED as follows:

1.

Ms. Garcia’s claim against Ideal Clamp Products and its workers’ compensation
carrier for the requested medical and temporary disability benefits is denied at this
time.

This case is set for a Status Hearing on July 22, 2020, at 9:00 a.m. Please call toll-
free at 855-874-0473 to participate. Failure to call or appear might result in a
determination of the issues without your further participation. All conferences are
set using Central Time.

ENTERED May 29, 2020.

Judge Dale Tipps
Court of Workers’ Compensation Claims

 

APPENDIX

Exhibits:

Dr. Joyner’s July 12, 2019 letter

Dr. Joyner’s WorkLink Physician Report of June 12, 2019

Dr. Joyner’s July 10, 2019 medical records

Dr. Joyner’s June 4, 2019 medical records

Records from Middle Tennessee Occupational and Environmental Medicine
dated December 27, 2018, January 4, 2019, January 11, 2019, April 3, 2019,
April 5, 2019, and May 2, 2019

Return to Work form from Seven Springs Orthopedics dated July 3, 2019
Photos of production line and components

Video of production process

Affidavit of Maria Diaz Garcia

WR wWN PS

eo PNM

Technical record:

1

2.
3.
4,

Petition for Benefit Determination
Dispute Certification Notice
Request for Expedited Hearing
Docketing Notice
5. Motion for Dismissal
6. Ideal’s Statement in Opposition to Relief Requested
7. Ideal’s Exhibit List

CERTIFICATE OF SERVICE

I certify that a copy of the Expedited Hearing Order was sent as indicated on May
29, 2020.

 

 

 

 

 

 

 

 

Name Certified | Email | Service sent to:
Mail
Maria Diaz Garcia, xX xX 147 Old Waldron Rd.
Employee LaVergne, TN 37086
marikitas@7418 @ gmail.com
Behnaz Sulkowsk1, xX Behnaz.sulkowski @libertymutual.com
Employer’s Attorney

 

/S/Penny Shrum
Penny Shrum, Clerk of Court
Court of Workers’ Compensation Claims

WC.CourtClerk @ th.gov

 
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within seven business days of the
date the expedited hearing order was filed. When filing the Notice of Appeal, you must
serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
conceming factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation
www.tn.gov/workforce/injuries-at-work/
wce.courtclerk@tn.gov | 1-800-332-2667

Docket No.:

State File No.:

Date of injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

0 Expedited Hearing Order filed on O Motion Order filed on

0 Compensation Order filed on C1 Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): fo Employer] ‘Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:
Attorney's Email: Phone:

 

 

 

Attorney's Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page lof 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [| Employer [- ‘Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this

case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082
 

Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

I, , having been duly sworn according to law, make oath that
because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

 

1. Full Name: 2. Address:

 

3. Telephone Number: 4. Date of Birth:

 

5. Names and Ages of All Dependents:

Relationship:

 

 

Relationship:

 

 

 

 

Relationship:

Relationship:

 

 

6. lam employed by:

 

My employer’s address is:

 

My employer’s phone number is:

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

 

 

 

 

 

 

AFDC $ per month beginning
SSI $ per month beginning
Retirement $ per month beginning
Disability $ per month beginning
Unemployment $ per month beginning
Worker’s Comp.$ per month beginning
Other $ per month beginning

 

LB-1108 (REV 11/15) RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ per month Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: }
10. Assets:

Automobile $ _ (FMV)

Checking/Savings Acct. $

House $ _ (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that | am financially unable to pay the costs of this appeal.

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082